Citation Nr: 0614048	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  01-03 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar disc disease, 
status post L4-L5, L5-S1 laminectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active service from May 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).

In August 2000, the Board remanded this matter to correct a 
due process deficiency.  In June 2003 the Board reopened this 
previously denied claim and again remanded it for further 
development.  In December 2003 the Board again remanded this 
matter to the RO for additional development and for due 
process purposes.  

The claim has been returned to the Board for appellate 
review.


FINDING OF FACT

The competent medical evidence is in relative equipoise as to 
whether the veteran's current lumbar disc disease is related 
to service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
lumbar disc disease was incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has concluded that VA's duties to 
assist and to notify do not apply where further assistance 
would not aid in substantiating the claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) 
(2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  In view of the Board's 
favorable decision regarding the issue addressed in this 
decision, further assistance is unnecessary.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
earlier effective date.  However, since service connection is 
being granted in this case, any deficiency will be addressed 
by the RO.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service-connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to prevail in a claim for 
service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran alleges that he injured his back in 1953 after he 
fell down on the deck of an aircraft carrier.  

The veteran's February 1951 pre-service examination revealed 
normal spine examination.  Service medical records reveal 
that the veteran was seen in sick call in March 1953 for a 
backache with heat and massage.  He was seen in sick call 
again in March 1955 for a strained back.  His May 1955 
separation examination revealed a normal spine examination.  

Post-service private medical records and lay statements do 
not reflect evidence of back complaints until November 1979, 
when a medical record revealed complaints of right hip and 
back pain, said to have begun 2 weeks earlier, and assessed 
as synovitis.  A June 1986 employment physical examination 
recorded his complaints of "nagging" problems with his 
back, although no actual findings of back problems were noted 
on the examination itself.  He is shown to have been treated 
for back complaints in 1987, and was assessed with low back 
strain in September 1987, but with no cause given.  X rays 
from December 1987 diagnosed moderate disc space narrowing at 
L4/5 with some secondary degenerative change, otherwise 
normal lumbosacral spine for his age.  He continued to be 
treated in 1988 for ongoing back complaints, with no definite 
causation shown in these records.  He was suspected of having 
a paraspinous mass in records from January 1988 and May 1988, 
but later in June 1988, the treating physician noted that the 
mass was gone and speculated whether the veteran's back 
discomfort could be attributable to degenerative arthritis.  

Records from 1989, when the veteran was 57 years old, reflect 
that the veteran had lower back and left leg pain since April 
1987 after he slipped and fell on some ice in January 1987.  
He was assessed in December 1989 with symptomatic L4-L5 
spinal stenosis and underwent a laminectomy for the same in 
January 1990.  A March 1991 private disability examination 
opined that the veteran's low back pain, status post 
laminectomy, was causally related to the fall that he 
suffered in January 1987.  These records suggest that an 
intercurrent injury after service played a role in causing 
the veteran's current back pathology.  However the Board 
notes that records predating this 1987 accident suggest that 
the veteran had ongoing back problems prior to this incident.  

Additional medical records reflect that the veteran has had 
persistent lumbar spine problems thereafter.  A May 1992 
letter from a private doctor noted that the veteran had a 
chronic radiculopathy since his 1990 back surgery, that was 
not correctable by additional surgery.  He was shown to have 
severe narrowing and degenerative changes at L4-5 and L5-S1, 
protruding L4-5 disc and facet hypertrophy in these areas, 
according to X-ray and magnetic resonance imaging (MRI) 
reports from September 1993.  

Lay statements dated in September 1995 and October 1995 were 
received from an individual who alleged that he served with 
the veteran and had witnessed him get knocked over from the 
propeller wash of an airplane aboard the aircraft carrier 
they were serving on.  The individual noted that the veteran 
had gone to sick bay after this incident and returned upset 
that he had not seen a doctor but had been placed under a 
heat lamp by a medical corpsman.  The Board finds that these 
lay statements are corroborated by the medical evidence in 
the claims file showing that the veteran was treated for back 
complaints in the service, although the medical records 
themselves do not discuss whether any trauma took place.   

The veteran is noted to have underwent a second laminectomy 
surgery in February 2001, for L3-L4 central canal stenosis 
and L4-L5, L5-S1 lateral recess stenosis.  No opinion was 
made as to causation of this pathology in the surgical 
records.  

The veteran testified in an August 2001 RO hearing that his 
inservice back injury was the result of being blown down by 
the propeller wash of an airplane taking off around February 
1953, and that afterwards, he was seen in sick call where he 
was treated with a heat lamp.  He testified that his back 
continued to bother him throughout the rest of his service, 
any time he did heavy work.  He testified that he did receive 
chiropractic treatment for his lumbar spine in the 1970's 
prior to his 1987 accident.  An attempt to obtain these 
chiropractic records revealed a response in October 2004 that 
the records had been destroyed.

Letters dated in January, March and September 2001 from a 
private neurosurgeon indicated that he has treated the 
veteran for problems that included longstanding lumbar spine 
symptoms, of at least 10 years in duration.  This physician 
stated in the September 2001 letter that he reviewed the 
veteran's medical records and found that it was possible that 
the veteran's current lumbar condition was related to old 
trauma in the military service.  This evidence is favorable 
in supporting a grant of service connection, as it raises the 
possibility of the veteran's current back disability being 
related to trauma in the service.  The Board notes that there 
are treatment records dated in 2000 from this same doctor, 
and he is also shown to have conducted the February 2001 
laminectomy surgery.  This suggests that this physician was 
familiar with the veteran's case when he drafted these 
letters.  

The veteran underwent a VA examination in May 2004.  The 
examiner indicated that the claims file was available and 
extensively reviewed.  In addition, outside medical records 
were available and reviewed.  The examiner noted the veteran 
having injured his spine in the military during the 1950's 
when he was blown over by propeller wash.  The veteran 
reported two treatments in the service by medical corpsmen, 
and indicated that he did not report pain in his back upon 
discharge due to fears of delaying his discharge from the 
service.  The veteran said that he saw his family physician 
multiple times for back pain in the 1950's and 1960's.  
Subsequently, he was noted to have fallen on ice in 1987, 
after which, his back pain increased significantly.  The 
examiner noted that this fall appeared to have worsened 
things in his back to the point that surgery was needed, and 
he was noted to have had a lumbar laminectomy in January 
1990.  A MRI from January 2003 was noted to have revealed 
extensive post surgical degenerative changes of his lumbar 
spine.  

After reviewing the evidence in the claims file and 
interviewing the veteran, the examiner opined that it was at 
least as likely as not that the veteran's initial back insult 
did occur during active service.  The examiner also opined 
that it was at least as likely as not that his fall in 1987 
aggravated a preexisting back disorder.  The examiner 
admitted that while he could not determine this with 100 
percent certainty, it was at least as likely as not that the 
veteran incurred back problems while in the military.  This 
opinion was based on the veteran's history given to him, and 
the examiner noted that the veteran was very specific with 
his history and was able to provide accurate dates of 
treatment.  The Board finds that this opinion is probative in 
determining whether service connection is warranted for the 
veteran's lumbar spine disorder, as it was based on review of 
the claims file as well as from an interview with the 
veteran.  Again, the service medical records showing evidence 
of some back complaints are noted to corroborate the 
veteran's account of an injury to his back in the service.  
Likewise the physician's opinion that the 1987 accident 
aggravated a preexisting back problem is supported by the 
evidence of the record showing back complaints prior to 1987.  

In June 2004 the veteran underwent a posterior lumbar 
interbody fusion of L3-4, L4-5 for failed back syndrome.  No 
opinion was given as to the etiology of his lumbar pathology 
in the presurgical or surgical records.  

A September 2004 letter from the same private neurosurgeon 
who had written the 2001 letters, and who is also shown to 
have conducted the June 2004 lumbar fusion surgery, again 
stated in the opinion that there was a causal relationship 
between the veteran's original injury and his need for 
surgery.  He was noted to have required major spinal 
reconstructive surgery for degenerative disc disease.  Again 
this evidence, submitted by a physician well familiarized 
with the veteran's case, is suggestive that service 
connection is warranted for the veteran's lumbar spine 
disorder.  

In sum, based on the balance of the evidence described above 
showing a back problem treated in the service with lay 
evidence suggesting that an injury took place in service, and 
with post-service evidence suggesting that the veteran's 
current lumbar spine pathology likely as not began in 
service, with post-service aggravation of the pathology in 
1987, the Board finds that service connection is warranted 
for the veteran's lumbar spine disability, classified as 
lumbar disc disease, status post L4-L5, L5-S1 laminectomy.  




ORDER

Service connection is granted for a lumbar disc disease, 
status post L4-L5, L5-S1 laminectomy. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


